Per Curiam.

The rescission judgment entered below is reversed on the grounds that plaintiff did not comply with the provisions of section 150 of the Personal Property Law and on the further ground of waiver of all warranties. (See Personal Property Law, § 152, and Lumbrazo v. Woodruff, 256 N. Y. 92.) The case of Horowitz v. Bursens (198 Misc. 399) is distinguishable on the facts.
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs.
Eder and Hecht, JJ., concur; Hammer, J., dissents and votes for affirmance.
Judgment reversed, etc.